Citation Nr: 0602191	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the service connection claim for 
tinnitus.

The veteran requested a Board hearing which was scheduled for 
May 2005.  However, the veteran failed to appear for that 
hearing without any reason provided, and has not since 
requested a hearing.  

The issue of entitlement to an evaluation in excess of 10 
percent for PTSD is addressed in the Remand portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The clinical evidence does not reflect that tinnitus was 
present in service or that tinnitus was manifested within one 
year after service, and any current tinnitus has not been 
linked by competent evidence to service or any incident of 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may an organic disease of the nervous system (e.g., tinnitus) 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a January 2004 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised, by an August 2002 rating 
decision and a detailed January 2003 Statement of the Case 
(SOC) as well as by July 2003 and July 2005 Supplemental 
SOCs, of the pertinent law and what the evidence must show in 
order to substantiate the claim.  All such notices provided 
by VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and a recent VA examination 
was conducted in April 2005.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's DD Form 214 form reflects service in the 
Republic of Vietnam.  His MOS was as a cook.

In November 2001, the veteran filed his original claim for 
tinnitus, indicating that he had experienced a constant 
ringing in his ears since he was in the service, which he 
believed was due to acoustic trauma in service.  

The service medical records (SMRs) include an October 1965 
enlistment examination which revealed no abnormality of the 
ears.  On his report of medical history the veteran indicated 
that he had no ear trouble.  In June 1969, he was seen for 
symptoms including coughing, right ear otalgia, and a sore 
throat.  An impression of otitis media was made.  The June 
1969 separation examination shows that clinical evaluation of 
the ears was normal and there was no indication of any 
hearing deficit bilaterally.  The veteran subjectively noted 
that he had experienced ear, nose, or throat trouble; but had 
not experienced ear running or hearing loss.  The SMRs also 
document that the veteran had a history of head pressure at 
12 years of age, with associated symptoms including headaches 
and eye and ear trouble, which required surgery by a 
neurosurgeon, resulting in no sequelae.  It was also noted 
that he was involved in an automobile wreck in 1962, 
following which he was unconscious for 16 days.  The service 
medical records do not reveal any complaints, treatment, or 
diagnosis related to tinnitus.  

VA medical records show that in June 1993 the veteran was 
seen for complaints of decreased hearing, assessed as chronic 
otitis media.  Testing conducted in June 1993 revealed 
hearing within normal limits and some tympanic membrane (TM) 
retraction.  In July 1993 an assessment of right ear TM 
perforation, with normal left ear, was made.  The veteran 
underwent right ear tympanoplasty in April 1994, following 
which he continued to experience some ear symptoms such as 
infection and drainage, but no mention of ringing or 
tinnitus.  In November 1999, the right ear was cerumen-filled 
and he underwent right ear irrigation.  In March 2001, the 
veteran was treated for complaints of right ear pain and 
infection.  He was also seen for an audiological evaluation 
in March 2001, at which time occasional bilateral tinnitus 
was reported and he gave a history of noise exposure.  
Audiological testing conducted at that time was considered 
unreliable due to the veteran's pseudohypacusis behavior, and 
tinnitus was not diagnosed.

An October 2001 record, as well as several other records, 
shows that the veteran was treated for headaches/neuralgia 
with associated symptoms including left ear pain.  He was 
treated for bilateral cerumen impaction in October 2002. 

Records from the Social Security Administration show that the 
veteran was granted disability benefits due to trigeminal 
neuralgia and related depression, and an adjustment disorder.  

A VA audiology examination was conducted in April 2005, and 
the claims folder was reviewed by the examiner.  The veteran 
complained of hearing loss and tinnitus and gave a history of 
military noise exposure (gunfire, "shadow corps", mortars, 
and bombs).  He reported that the onset of tinnitus was since 
he got out of the service, but it wasn't "super noticeable" 
and got worse in time.  He stated that it was bilateral and 
periodic.  The examiner determined that the veteran's hearing 
acuity could not be determined at the time of the 
examination.  However, the examiner opined that, based upon 
normal hearing acuity shown by the June 1969 audiological 
examination, tinnitus did not appear to be related to 
occupational noise exposure while the veteran was on active 
duty.  

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain chronic diseases, 
including organic diseases of the nervous system (e.g., 
tinnitus), become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time. Id.  

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).



IV.  Analysis

The veteran maintains that service connection is warranted 
for tinnitus related to acoustic trauma sustained during 
service.

The record reflects that evidence received from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) verified the veteran's presence in combat areas 
that received enemy fire.   Therefore, initially, the 
applicability of the provisions of 38 U.S.C.A. § 1154 must be 
considered.

The Board notes that, for injuries or disease which are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service. It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

In this case, the veteran's SMRs are entirely negative for 
any diagnosis of tinnitus or any reference to symptoms of 
ringing in the ears.  The veteran was treated once during 
service for ear problems, assessed as an infection, otitis 
media.  The 1969 separation examination reflected that 
clinical evaluation of the ears was normal.

Post-service, the earliest documentation of any ear problems 
was in 1993 and 1994, when the veteran experienced ear 
infections and symptoms of draining, assessed as otitis 
media.  The earliest clinically documented complaints of 
bilateral tinnitus were not shown until 2001; however, 
tinnitus was not actually diagnosed at that time.  Tinnitus 
was not diagnosed until 2005.  

At the 2005 examination, the veteran reported that the onset 
of tinnitus was since he got out of service.  In this case, 
the veteran has not presented satisfactory lay or other 
evidence that tinnitus was incurred or aggravated in combat, 
or at any other time during service.  See 38 U.S.C.A. § 
1154(b).  The Board notes that the veteran has not 
specifically alleged that his tinnitus was incurred during 
combat in Vietnam; he maintains that it manifested sometime 
in service or possibly thereafter.  Moreover, as indicated 
previously, the SMRs are entirely negative for any 
complaints, treatment, or diagnosis related to tinnitus.  
Symptoms of tinnitus were not initially documented in the 
record until 2001, more than 30 years after the veteran's 
discharge from service.  Accordingly, the Board concludes 
that the provisions of 38 U.S.C.A. § 1154 are inapplicable to 
this case. 

However, as noted above, even were the provisions of 38 
U.S.C.A. § 1154 applicable to this case, this presumption 
could be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, but not to 
etiologically link the initially incurred disease or injury 
to the currently claimed disorder.  Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Such an etiological nexus is 
also lacking in this case.  

The veteran maintains that he has had symptoms of tinnitus 
since service which he believes are attributable to military 
acoustic trauma.  The Board appreciates the sincerity of the 
appellant's belief in the merits of his claim.  However, the 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, as a layman, 
the veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

Even were the Board to assume, for the limited purpose of 
this analysis, that the veteran suffered from tinnitus during 
service; there is no competent documented evidence of any ear 
disorder at discharge in 1969, nor were ear problems 
initially treated post-service until more than 20 years 
thereafter.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a large gap in the evidence of treatment 
from discharge in 1969 until the earliest documented 
complaints of tinnitus in 2001.  In essence, the veteran's 
assertions of continuity and chronicity of a tinnitus are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) ( normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

Finally, the currently diagnosed tinnitus has not been linked 
by competent evidence or opinion to the veteran's period of 
service, nor does the evidence on file establish or even 
suggest such a relationship.  The requirement of an 
evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established by competent evidence.  In fact, the record 
contains a 2005 opinion of a VA examiner that, in light of 
the normal hearing acuity shown by the June 1969 audiological 
examination, tinnitus did not appear to be related to 
occupational noise exposure while the veteran was on active 
duty.  There is no opinion of record to the contrary.


Thus, in the absence of evidence establishing a nexus between 
the currently claimed tinnitus and service, service 
connection for tinnitus is not warranted.  The preponderance 
of the evidence is against the claim, and there is no 
reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

A remand is required in this case in conjunction with the 
claim of entitlement to an evaluation in excess of 10 percent 
for PTSD.

In a July 2005 rating decision, the RO granted service 
connection for PTSD, assigning a 10 percent evaluation.  
Subsequently, in August 2005, on a VA Form 21-4138, Statement 
in Support of Claim, the veteran expressed disagreement with 
that determination, specifically the assigned evaluation.  A 
written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2005).  The Board concludes that 
the veteran's August 2005 VA Form 21-4138 constitutes a valid 
and timely NOD as to the aforementioned claim.

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
the issue of entitlement to an evaluation in excess of 10 
percent for PTSD must be remanded so that the RO can issue an 
SOC and the veteran can be afforded the opportunity to 
perfect a timely substantive appeal (VA Form 9) as to this 
issue.

Accordingly, the claim of entitlement to an evaluation in 
excess of 10 percent for PTSD is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
provide notification when further action is required on the 
part of the appellant.

1.  The RO should also issue an SOC 
addressing the claim of entitlement to an 
evaluation in excess of 10 percent for 
PTSD.  The veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue.  The RO is free to 
undertake any additional development 
deemed necessary with respect to that 
issue.

2.  If, and only if, the veteran perfects 
his appeal as to the claim of entitlement 
to an increased evaluation for PTSD, the 
RO should return the case to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


